         Case 1:19-cr-10335-DJC Document 75 Filed 02/27/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
      v.                      )
                              )             CRIMINAL NO. 19-cr-10335-DJC
TANMAYA KABRA,                )
            Defendant.        )
                              )
______________________________)

                            JOINT INTERIM STATUS REPORT

       Pursuant to Local Rule 116.5(b), the parties hereby file the following joint interim status

report prepared in connection with the interim status conference scheduled for March 5, 2020.

1)     Automatic Discovery/Pending Discovery Requests

       The Government provided automatic discovery to the defendant on October 11 and
       October 17, 2019 and provided supplemental discovery on October 24, November 18,
       December 11, and December 27, 2019, and January 10 and February 7, 2020.

2)     Additional Discovery

       The Government anticipates producing additional documents and information in this case
       pursuant to its discovery obligations and pursuant to discovery requests propounded by
       the defendant.

3)     Timing of Additional Discovery Requests

       The defendant submitted discovery requests to the government on January 3, 2020 and
       the government provided a response on January 10, 2020. Defendants filed additional
       discovery requests on February 20, 2020. The government will file a response to these
       requests not later than March 5, 2020 in accordance with Local Rule 116.3.

       Defendant continues to review the discovery in this case and is reserving the need for
       further discovery requests.

4)     Protective Orders

       The Court has entered a protective order in this matter. See Doc. No. 55.
        Case 1:19-cr-10335-DJC Document 75 Filed 02/27/20 Page 2 of 3




5)    Pretrial Motions

      The defendant has not filed any pretrial motions under Fed. R. Crim. P. 12(b). He reserves
      the right to file such a motion or motions after additional review of the discovery.

6)    Expert Discovery

      The defendant’s February 20, 2020 discovery letter requests the disclosure of testimony
      that the Government intends to introduce pursuant to Federal Rules of Evidence 702, 703,
      and 705.

      The government contends that such disclosures would be premature and proposes that it
      make any expert witness disclosures 45 days prior to trial and that defendant provide any
      expert witness disclosures 30 days prior to trial.

      The defendant contends that the government make required expert disclosures within sixty
      (60) days of March 5, 2020, and the defendant 30 days before trial.

7)    Defenses of Insanity, Public Authority, or Alibi

      The defendant does not presently intend to assert a defense of insanity, public authority,
      or alibi.

8)    Speedy Trial Act

      The time from the date of the arraignment through September 27, 2019 is automatically
      excludable because of the then-pendency of the Defendant’s Motion to Revoke Detention
      Order and for Pretrial Release. See 18 U.S.C. §§ 3161(h)(1)(D), (H). All of the time has
      been excluded from September 27, 2019 through March 2, 2020.

      The parties request that the time be excluded from March 2, 2020 until the next status
      conference. The government will file a motion requesting the exclusion of this time.

9)    Status of Plea Discussions and Likelihood of Trial

      The parties have not discussed a plea disposition. The parties estimate that a trial in this
      matter would last three to five weeks.

10)   Next Status Conference

      Given the foregoing, and in light of the significant volume of discovery that has recently
      been produced by the Government, the parties request that a further interim status
      conference be scheduled in approximately 45 days.




                                                2
          Case 1:19-cr-10335-DJC Document 75 Filed 02/27/20 Page 3 of 3




Respectfully submitted,

 TANMAYA KABRA,                                       UNITED STATES OF AMERICA,

 By his attorneys,                                    By its attorney,

 /s/ Mark A. Berthiaume                               ANDREW E. LELLING
 Mark A. Berthiaume                                   United States Attorney
 Angela Bunnell
 Greenberg Traurig                                    /s/ Chris Looney
 One International Place, Suite 2000                  Christopher Looney
 Boston, MA 02110                                     Assistant United States Attorney
 617.310.6007                                         408 Atlantic Avenue, Suite 530
                                                      Boston, MA 02210
                                                      (617) 748-3287



Dated: February 27, 2020



                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Chris Looney
                                               Christopher Looney
                                               Assistant United States Attorney
Dated: February 27, 2020




                                                  3
